DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DONALD C. STEVENSON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2944

                          [December 19, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas Michael Lynch
V, Judge; L.T. Case No. 13-17343 CF10A.

   Donald C. Stevenson, Raiford, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., TAYLOR and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.